Citation Nr: 0804765	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-28 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for purposes of accrued benefits.

2.  Entitlement to service connection for skin condition, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1972.  He died in April 2004 at age 55 of sudden cardiac 
death.  The appellant claims as his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

In the June 2007 brief to the Board, the appellant's 
representative raised a claim for entitlement to service 
connection for cause of the veteran's death.  This issue is 
referred to the RO for appropriate action.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  The veteran died in April 2004 at the age of 55.  The 
cause of death was reported as sudden cardiac death.  No 
other medical disorders were listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause.

3.  At the time of death, the veteran perfected an appeal for 
entitlement to service connection for a skin disorder.
 
4.  The appellant's claim of entitlement to accrued benefits 
was received within one year of the veteran's death. 

5.  A skin disorder was not shown in service or for many 
years thereafter; a skin disorder is unrelated to service.

6.  The veteran's skin disorders are not recognized by VA as 
causally related to exposure to herbicide agents used in 
Vietnam.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein; no accrued benefits are payable.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5103(a), 5103A, 5107, 5121 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued benefits are defined as "periodic monetary benefits 
. . . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2007) (as amended 
by 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  Moreover, 
an "[a]pplication for accrued benefits must be file within 1 
year after the date of death."  38 C.F.R. § 3.1000 (c).  

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  

The Federal Circuit noted that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application." Id. at 1300.

But unlike a claim for service connection for the cause of 
the veteran's death, the adjudication of the claim for 
accrued benefits must be made based upon the evidence on file 
at the time of his death, including any VA medical records 
that must be deemed to have been constructively on file at 
that time.  See 38 U.S.C.A. § 5121(a) (West 2002) and 38 
C.F.R. § 3.1000(a) (2007); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA records are deemed to be constructively 
in the possession of VA adjudicators and must be obtained).

Initially, the Board notes that, in April 2003, the veteran 
perfected an appeal to the issues listed on the title page.  
However, he died unexpectedly in April 2004.  As a matter of 
law, his claims did not survive his death.  The dismissal of 
his claims is the subject of a separate decision.

Nonetheless, because the veteran's claims were pending at the 
time of his death, there is potential eligibility for accrued 
benefits pursuant to 38 C.F.R. § 3.1000.  In June 2004, the 
veteran's surviving spouse filed the claim currently on 
appeal and specifically indicated that accrued benefits were 
sought.  For purposes of accrued benefits, the appellant 
asserts that the veteran's skin condition was either directly 
related to his military service or associated with herbicide 
exposure.  

The Board notes that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, to the extent the claim is due to herbicide 
exposure, the governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  The veteran served in the 
Republic of Vietnam during the presumptive period, and 
therefore, it is presumed that he was exposed to Agent Orange 
during his active military service.  

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acne form disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The veteran's service medical records do not reflect any 
complaints or treatment for any skin condition.  Therefore, 
there is no evidence of a chronic skin disorder during his 
active duty service.

Next, evidence has not been presented showing continuity of 
symptoms related to the skin.  Despite multiple medical 
records dated from the time of separation, complaints of a 
skin condition were not shown for many years after discharge.  
Specifically, in March 2002, for the first time, the veteran 
related that the skin on his palm occasionally peeled.  
Subsequent treatment records reflect diagnoses of skin tags, 
questionable hand dermatitis (dyshidrotic eczema), and 
seborrheic keratosis.

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1972) and the initial 
recorded skin condition in 2001 (almost three decades).  In 
essence, the evidence does not support the theory of 
continuity of symptomatology since service.  The absence of 
clinical findings of a skin condition and the veteran's 
silence over the years regarding such condition, when 
otherwise reporting his past medical history, constitutes 
negative evidence.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, direct service connection may be granted when a medical 
nexus is established between the claimed disorder and active 
duty service.  In this regard, none of the treating or 
examining physicians has established a relationship between a 
skin disorder and active duty.  Therefore, the evidence does 
not support the claim on a direct basis.  

However, the Board notes that the appellant's main contention 
is that the veteran's skin condition was due to herbicide 
exposure.  His post-service treatment records noted a 
diagnosis of hand dermatitis, skin tags, and seborrheic 
keratosis.  The Board notes that these conditions are not 
statutorily recognized as one of the diseases attributable to 
Agent Orange exposure, and there is no medical evidence of 
record linking the disability to his exposure to Agent 
Orange.  See 38 C.F.R. § 3.309(e).  

Significantly, as the veteran's variously-identified skin 
disorders are not on the list of presumptive diseases 
associated with Agent Orange exposure, the appellant's claim 
for a skin disorder for purposes of accrued benefits on the 
basis of Agent Orange exposure must necessarily be denied.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The Board has considered the veteran's statements regarding 
his skin disorder, as well as the appellant's statements in 
association with the claim for accrued benefits.  Although 
they are competent to report symptoms because this requires 
only personal knowledge, not medical expertise, as it came to 
them through their senses.  Layno, 6 Vet. App at 470.  
However, as lay persons, they are not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Given the lack of in-service complaints related to any skin 
condition, absence of an identified skin disorder for many 
years after the veteran's discharge, and no medical nexus 
between his complaints and active duty or herbicide exposure, 
the Board finds that equipoise is not shown, and the benefit 
of the doubt rule does not apply.  As the weight of evidence 
is against the appellant's claim, the Board is unable to 
grant the benefit sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the RO.  

There is no allegation from the appellant that she has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  She was 
also provided with a follow-up VCAA notice in December 2004.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the appellant's 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting the 
appellant in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service during an applicable 
presumption period; (3) an indication that the disability or 
symptoms may be associated with service or another service-
connected disability; and (4) sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's VA 
and private treatment records.

A medical examination and opinion is not necessary.  Absent a 
minimal showing by competent evidence that a causal 
connection between the skin condition and military service 
exists, VA has no duty to obtain a medical opinion.  Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for skin condition, for purposes of 
accrued benefits, is denied.


REMAND

During the February 2004 VA examination, the veteran noted 
that he was receiving Social Security Disability, and in 
December 2004, the appellant submitted a copy of the decision 
granting disability benefits based on the veteran's PTSD.  
The appellant also submitted an Authorization and Consent 
form listing treatment at Scott County Psychiatric Hospital 
and Penisula Hospital.  However, these records have not been 
requested.  

VA has a duty to assist the appellant in the development of 
facts pertaining to her claims.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2007).  Therefore, 
this case must be remanded in order to obtain the missing 
records.

Additionally, the veteran's reported when he landed at DaNang 
in April 1969, the airbase was under mortar fire.  He also 
noted that while he was stationed at Phu Bai between May 1969 
and November 1969 they were under constant mortar fire.  The 
appellant submitted a statement from a service mate attesting 
to the mortar fire, which included a picture and website 
referencing mortar fire.  The veteran's personnel records 
confirm that he was stationed at Phu Bai.  

Given that the veteran provided a description of his in-
service stressors, it is the responsibility of the RO to 
contact the United States Joint Services Records Research 
Center (JSRRC) to attempt to verify the claimed stressor(s).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the medical records relied upon by the 
SSA in granting the veteran's benefits and 
associate them with the claim's folder.  If no 
records are available, such notation should be 
made.

2.  After securing the appropriate release, obtain 
the veteran's records from Penisula Hospital and 
Scott County Psychiatric Hospital and associate 
them with the claim's folder.  If no records are 
available, such notation should be made.

3.  The RO should contact the JSRRC or other 
appropriate entity and request them to research the 
claimed stressors as discussed above.  Upon receipt 
of a response from the JSRRC, the RO should 
determine whether the received materials 
corroborate a claimed in-service stressor(s).

4.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the appellant and her representative, if 
any, should be furnished a supplemental statement 
of the case (SSOC).  An appropriate time should be 
given for them to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


